Citation Nr: 0332911	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to March 
1968.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a determination letter dated in July 
2000 from the Muskogee, Oklahoma Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim seeking entitlement to Chapter 30 educational benefits.  
This matter was remanded to the RO in June 2001.  The 
veteran, who resides within the jurisdiction of the  Los 
Angeles, California RO, was afforded a hearing before the 
undersigned Acting Veterans Law Judge at that location in May 
2003.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1966 to 
March 1968.  

2.  The veteran did not first enter on active duty after June 
30, 1985.

3.  The veteran was not on active duty during the period 
beginning on October 19, 1984, and ending on July 1, 1985, or 
at any time after July 1, 1985 to the present.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
to receive educational benefits pursuant to Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011(a) (West 2002); 
38 C.F.R. §§ 21.7042(a)(1), 21.7044(a)(4) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

However, these changes are not applicable to claims such as 
the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the Court held that the VCAA, with 
its expanded duties, is not applicable to cases involving 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  As well, the statutes at issue in this matter are not 
found in Chapter 51 (rather, in Chapters 30 and 34).

The veteran contends that he is eligible to receive 
educational assistance benefits under Chapter 30.  During the 
May 2003 Travel Board hearing, he testified that since he 
separated from service he faced difficulty in furthering his 
education due to family obligations and only recently, 
decided to pursue certain educational endeavors in order to 
qualify for work more suitable to his station in life.  
Specifically, the veteran related that he was seeking less 
stressful employment, noting that he had suffered a heart 
attack three years earlier.  

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must first become a member of the Armed Forces or first enter 
on active duty as a member of the Armed Forces and serve an 
obligated period of active duty, or must have been discharged 
following a shorter period of active service under one of 
several sets of prescribed circumstances.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West 2002); 38 C.F.R. § 21.7042 (2003).

Further, educational assistance benefits under Chapter 30 may 
also be available to a veteran who, as of December 31, 1989, 
is eligible for Chapter 34 education benefits and was on 
active duty at any time between October 19, 1984, to July 1, 
1985; or for a veteran who was not on active duty on October 
19, 1984, reenlisted or reentered active duty on or after 
that date, and served for a defined period on or after July 
1, 1985 (or must have been discharged following a shorter 
period of active service under one of several sets of 
prescribed circumstances).  38 U.S.C.A. §§ 3011(a)(1)(B),(C) 
(West 2002); 38 C.F.R. § 21.7044 (2003).

Eligibility for Chapter 30 educational assistance may also be 
established, notwithstanding any other provision of law, for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3018A (West 
2002).  Finally, notwithstanding any other provision of law, 
educational assistance may be appropriated for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. 
§ 3018B (West 2002); 38 C.F.R. § 21.7045 (2003).  

In the present case, the veteran first entered - and 
separated from - active duty more than fifteen years before 
June 30, 1985, and as such, he is clearly not eligible for 
educational assistance under 38 C.F.R. § 21.7042 (2003).  
Further, the veteran was not on active duty at any time 
between October 19, 1984, and July 1, 1985, or any time after 
July 1985; and as such, he is not eligible for educational 
assistance under 38 C.F.R. § 21.7044 (2003).  

In addition, there is no evidence of record, nor has it been 
contended, that the veteran was involuntarily separated from 
service or voluntarily separated with voluntary separation 
incentives as those terms are defined by the applicable legal 
criteria.  See 38 U.S.C.A. §§ 3018A, 3018B (West 2002).  

Again, the Board acknowledges the veteran's contentions that 
he was previously unable to take advantage of VA education 
programs due to the fact that he had family obligations.  
While the Board sympathizes with the veteran's position, the 
laws and regulations are quite specific as to the 
requirements for these educational assistance benefits.  In 
this case, as set forth above, the veteran simply does not 
meet those criteria.

Based on the foregoing, the Board concludes that the 
statutory and regulatory criteria necessary to establish 
entitlement to educational assistance benefits under Chapter 
30 have not been met.  Therefore, the Board finds that there 
is no legal basis for a grant of those benefits, and the 
veteran's claim must be denied.  38 U.S.C.A. § 3011(a) (West 
2002); 38 C.F.R. § 21.7042, 21.7044, 21.7045 (2003); Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).


ORDER

The veteran's claim for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code is denied.


REMAND

Upon a review of the record, the Board notes that in a March 
2001 statement, the veteran expressed disagreement with the 
RO's February 2001 determination that he was not entitled to 
Chapter 34 educational benefits.  Given that he has filed 
such a Notice of Disagreement, a Statement of the Case should 
be issued by the RO regarding this issue.  See 38 C.F.R. § 
19.26 (2002); Manlincon v. West, 12 Vet. App 238 (1999).  

As such, this case is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case to the veteran with respect to his 
claim for entitlement to Chapter 34 
educational benefits.  The veteran should 
be informed of the necessity of filing a 
timely Substantive Appeal if he wishes to 
place the issue in appellate status. 38 
C.F.R. § 19.26 (2003).  Appropriate 
action should be taken based on the 
veteran's response.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



